Per Curiam:

While, under the applicable law of Texas, the District Court was without authority in this suit to enforce an award of the Industrial Accident Board to afford a trial de novo (Vestal v. Texas Emp. Ins. Assn., 285 S. W. 1041; Texas Emp. Ins. Assn. v. Neal, 11 S. W. (2d) 847; 14 S. W. (2d) 793), the question of the true construction of the award was necessarily presented, and the decision of the Circuit Court of Appeals in reviewing the judgment of the District Court may be re*531garded as resting upon the determination of that question. The writ of certiorari is dismissed as improvidently granted.
Mr. E. C. Street for petitioner. Mr. Charles J. Faulkner, Jr., with whom Mr. W. W. Ñaman was on the brief, submitted for respondent.